TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00240-CV
NO. 03-03-00251-CV


Office of Public Utility Counsel, Appellant

v.

Public Utility Commission of Texas, Appellee


-and-


City of Houston, Appellant

v.

Public Utility Commission of Texas, Appellee




DIRECT APPEALS FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N


	The Public Utility Commission of Texas ("Commission") has filed a motion to
consolidate the above-enumerated cause numbers 03-03-00240-CV, and 03-03-251-CV into cause
number 03-03-00239-CV.  These causes all involve the Commission as the defendant and involve
the judicial review of the same Commission rule.  Only one administrative record is necessary to
review all three causes.  Accordingly, we consolidate cause numbers 03-03-00240-CV and 03-03-00251-CV into cause number 03-03-00239-CV, which will proceed under the style State of Texas,
Office of Public Utility Counsel, and City of Houston v. Public Utility Commission of Texas.  


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   June 12, 2003